Dear Mr. Spruel:
This office is in receipt of your opinion request, wherein you ask whether Attorney General Opinion 92-263 remains valid.  In that opinion, we concluded that state and local government are subject to the imposition of hotel-motel occupancy taxes.
We have examined the statutes in question (LSA-R.S. 47:301(8) and LSA-R.S. 33:4574.1) and find no further legislative action has been taken which would change our conclusion in Opinion 92-263.  In fact, Opinion 93-588 reaffirmed the conclusion reached in Opinion 92-263, stating that the law does not exempt state and local government from the payment of hotel-motel occupancy taxes.
We enclose copies of both opinions, and direct your attention to the provisions of law cited therein.
Should you have other inquiries in which we may be of assistance, please contact this office.
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
BY: KERRY L. KILPATRICK Assistant Attorney General KLK:ams 0015y